DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 24 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly 7,311,216 in view of Endres 2017/0320290 and Harding 3,578,526 or Grose 2006/0188696. As to claims 1 and 6, Donnelly discloses a composite panel assembly comprising a first panel 3, 5, 7 9 having a first layer forming a first skin, a second layer forming a second skin, a third layer forming a core 27, the core being between the first skin and the second skin, and an assembly flange 57, 58, etc. in which the first skin and the second skin are directly against each other; see Fig. 5B for example. Donnelly also discloses a second panel configured to fasten an assembly flange of the first panel to the assembly flange of the second panel; see Fig. 2. However, Donnelly does not disclose the use of reinforcing core pins or a variation in core density. Endres discloses the use of core pins (i.e. spacers) 20 in composite panels to strengthen the panels; see [0011]. Therefore, it would have been obvious to one of ordinary skill in the art .
As to claims 2 and 3, Endres suggests these features in view of his Fig. 7 for example. It would have been obvious to one of ordinary skill in the art to incorporate these features in the panel of Donnelly in view of Endres to strengthen the panel. 
As to claims 4 and 5, Fig. 2 of Donnelly discloses these features.
As to claim 7, Harding suggests this feature at col. 5, lines 51-62. It would have been obvious to one of ordinary skill in the art to reinforce the bevel portion of the Donnelly product in view of Harding to strengthen the panel edge.
As to claims 8-12, Endres discloses varying the density of his reinforcing pins; see for example Fig. 7 and [0017]-[0019]. It would have been obvious to one of ordinary skill in the art to vary the density of the reinforcing pins in any particular portion of the core of the combined prior art product of Donnelly and Endres in view of this suggestion in Endres depending on strength requirements for a particular end use.
As to claim 15, Donnelly discloses an assembly piece 20 in Fig. 2.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly 7,311,216 in view of Endres 2017/0320290 and Harding 3,578,526 or Grose 2006/0188696 as applied to claims 1-12 and 15 above, and further in view of Teeter 2,383,354. The combined prior art of Donnelly, Endres and Harding or Grose discloses the invention substantially as claimed; see the above rejection. However, this combined prior art does not disclose a cover element configured to be mounted on the flanges of the panels. Teeter discloses a protective, resilient, i.e. elastomeric, cover element 51 configured to be mounted to the corner of a container; see Figs. 1 and 2, and page 2, left column, lines .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783